MERRIMAN S. SMITH, Judge.
Ticket invoices for repairs to leggings and shoes belonging to various members of the West Virginia state police during the years 1943, 1944 and 1945, were presented by King’s, Incorporated, of Charleston, West Virginia, to the department of public safety, in the total amount of $132.77.
After double checking the individual tickets as to names, dates and amounts, the total amount claimed was found to be correct and just; and the head of the agency involved certified that said bills, as rendered, had not been paid. This claim being concurred in by the superintendent of the department of public safety, and approved by the assistant attorney general, an award in the sum of one hundred thirty-two dollars and seventy-seven cents ($132.77) is hereby made to King’s, Inc., of Charleston, West Virginia.